 

SHAREHOLDER AGREEMENT

SHAREHOLDER AGREEMENT, dated as of February 1, 2004 (the "Agreement"), among
Whiting Petroleum Corporation, a Delaware corporation ("Parent"), WPC Equity
Acquisition Corp., a Colorado corporation and a wholly owned subsidiary of
Parent ("Merger Sub"), and John W. Straker, Jr. as Shareholder (as such term is
defined below).

 

 

W I T N E S S E T H:

 

WHEREAS, concurrently with the execution and delivery of this Agreement, Parent,
Merger Sub and Equity Oil Company, a Colorado corporation, (the "Company"), have
entered into an Agreement and Plan of Merger (as such agreement may hereafter be
amended from time to time, the "Merger Agreement"), pursuant to which Merger Sub
will be merged with and into the Company (the "Merger"); and

 

WHEREAS, as a condition to and inducement to entering into the Merger Agreement,
Parent and Merger Sub have required that the Shareholder agree, and the
Shareholder has agreed, to enter into this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, the
parties hereto agree as follows:

 

Definitions
. For purposes of this Agreement:
 a. "Acquisition Proposal" shall have the meaning set forth in Section 2 of
    Exhibit A of the Merger Agreement.
 b. "Affiliate" of a Person means a Person that directly or indirectly, through
    one or more intermediaries, controls, is controlled by, or is under common
    control with, the first mentioned Person.
 c. "Beneficially Own" or "Beneficial Ownership" with respect to any securities
    shall mean having "beneficial ownership" of such securities (as determined
    pursuant to Rule 13d-3 under the Securities Exchange Act of 1934, as amended
    (including the rules and regulations promulgated thereunder, the "Exchange
    Act")).
 d. "Common Stock" shall mean the common stock, $1.00 par value, of the Company.
 e. "Governmental Body" shall have the meaning set forth in Section 2 of
    Exhibit A of the Merger Agreement.
 f. "Person" shall mean an individual, corporation, partnership, association,
    trust, any unincorporated organization or group (within the meaning of
    Section 13(d)(3) of the Exchange Act).
 g. "Proxy Statement/Prospectus" shall have the meaning set forth in Section 2
    of Exhibit A of the Merger Agreement.
 h. "Shareholder" shall mean John W. Straker, Jr. individually, and on behalf of
    Oxford Oil Company (an entity 100% owned by Mr. Straker), as applicable.

Capitalized terms used in this Agreement but otherwise not defined shall have
the meanings set forth in the Merger Agreement.

Option
.
 a. In order to induce Parent and Merger Sub to enter into the Merger Agreement,
    the Shareholder hereby grants to Merger Sub an irrevocable option (a
    "Securities Option") to purchase 1,520,709 shares of Common Stock (the
    "Existing Securities," and together with any shares of Common Stock acquired
    by the Shareholder in any capacity after the date hereof and prior to the
    termination of this Agreement by means of purchase, dividend, distribution,
    exercise of warrants, options or other rights to acquire Common Stock or in
    any other way, the "Securities") (the "Option Securities") at $3.56 per
    share (the "Exercise Price") in cash upon the following conditions: (i) if
    the Merger Agreement is terminated pursuant to Section 9.1(c)(iii) or
    Section 9.1(d)(ii) thereof; or (ii) the Merger Agreement is terminated in
    accordance with Section 9.1(b)(i), Section 9.1(b)(iii), Section 9.1(d)(i) or
    Section 9.1(d)(iii) thereof and at any time after the date of this Agreement
    and prior to a termination under this subsection (ii), an Acquisition
    Proposal shall have been received by the Company and/or publicly announced
    or otherwise publicly communicated to the Company’s Shareholders generally
    and, prior to the 90th day after such termination, the Company shall enter
    into a definitive agreement with respect to such Acquisition Proposal or
    such Acquisition Proposal is consummated; then, in any such case, the
    Securities Option shall become exercisable, in whole or in part, upon the
    first to occur of any such event and remain exercisable in whole or in part
    until the date which is 90 days after the date of the occurrence of such
    event.
 b. In the event that Merger Sub wishes to exercise the Securities Option,
    Merger Sub shall send a written notice (the "Notice") to the Shareholder
    identifying the place and date (not less than two nor more than 10 Business
    Days from the date of the Notice) for the closing of such purchase. At the
    closing, (i) against delivery of the Option Securities, free and clear of
    all liens, claims, charges and encumbrances of any kind or nature
    whatsoever, Parent shall cause Merger Sub to make payment to the Shareholder
    of the aggregate price for the Option Securities by wire transfer of
    immediately available funds; and (ii) the Shareholder shall deliver to
    Merger Sub a duly executed certificate or certificates representing the
    number of Option Securities purchased from the Shareholder, together with
    transfer powers endorsed in blank relating to such certificates. In the
    event that the Option Securities are acquired by Merger Sub pursuant to the
    exercise of the Securities Option (the "Acquired Securities"), the
    Shareholder shall be entitled to receive, and the Merger Sub shall promptly
    pay to the Shareholder, upon any subsequent disposition, transfer or sale
    ("Sale") of the Acquired Securities during the term of this Agreement an
    amount per share in cash equal to 50% of the difference between the net
    proceeds received per share in the Sale and the Exercise Price. The Merger
    Sub shall only effect any Sale in an arms’ length bona fide transaction to
    an unaffiliated third party.

Additional Agreements
.
Voting Agreement
. Subject to the Shareholder’s fiduciary duties as a director of the Company as
set forth in Section 4.3 of the Merger Agreement and in accordance with
Section 8
below, the Shareholder shall, at any meeting of the shareholders of the Company,
however called, or in connection with any written consent of the shareholders of
the Company, vote (or cause to be voted) all Securities then held of record by
the Shareholder, (i) in favor of the Merger, the execution and delivery by the
Company of the Merger Agreement and the approval of the terms thereof and each
of the other actions contemplated by the Merger Agreement and this Agreement and
any actions required in furtherance thereof and hereof; and (ii) against any
takeover Acquisition Proposal and against any action or agreement that would
impede, frustrate, prevent or nullify this Agreement, or result in a material
breach of any covenant, representation or warranty or any other obligation or
agreement of the Company under the Merger Agreement or which would result in any
of the conditions set forth in Articles 6, 7 or 8 of the Merger Agreement not
being fulfilled.
No Inconsistent Arrangements
. Subject to the Shareholder’s fiduciary duties as a director of the Company as
set forth in Section 4.3 of the Merger Agreement and in accordance with
Section 8
below, the Shareholder hereby covenants and agrees that, except as contemplated
by this Agreement and the Merger Agreement, the Shareholder shall not
(i) transfer (which term shall include, without limitation, any sale, gift,
pledge or other disposition), or consent to any transfer of, any or all of the
Securities or any interest therein, (ii) enter into any contract, option or
other agreement or understanding with respect to any transfer of any or all of
the Securities or any interest therein, (iii) grant any proxy, power-of-attorney
or other authorization in or with respect to the Securities, (iv) deposit the
Securities into a voting trust or enter into a voting agreement or arrangement
with respect to the Securities or (v) take any other action that would in any
way restrict, limit or interfere with the performance of its obligations
hereunder or the transactions contemplated hereby or by the Merger Agreement.
Grant of Irrevocable Proxy; Appointment of Proxy
.
 i.   The Shareholder hereby grants to, and appoints, James J. Volker and James
      R. Casperson, or either of them, in their respective capacities as
      officers or directors of Parent, and any individual who shall hereafter
      succeed to any such office or directorship of Parent, and each of them
      individually, the Shareholder’s proxy, which is coupled with an interest
      and shall be irrevocable for so long as this Agreement is in full force
      and effect, and attorney-in-fact (with full power of substitution), for
      and in the name, place and stead of the Shareholder, to vote the
      Securities, or grant a consent or approval in respect of the Securities in
      the manner set forth in Section 3.(a) hereof, to the extent permissible
      under applicable laws, rules and regulations.
 ii.  The Shareholder represents that any proxies heretofore given in respect of
      the Shareholder’s Securities are not irrevocable, and that any such
      proxies are hereby revoked.
 iii. The Shareholder understands and acknowledges that Parent is entering into
      the Merger Agreement in reliance upon the Shareholder’s execution and
      delivery of this Agreement. The Shareholder hereby affirms that the proxy
      set forth in this Section 3.(c) is given in connection with the execution
      of the Merger Agreement, and that such proxy is given to secure the
      performance of the duties of the Shareholder under this Agreement. The
      Shareholder hereby further affirms that the proxy granted herein is
      coupled with an interest and shall be irrevocable for so long as this
      Agreement is in full force and effect. Such proxy is executed and intended
      to be irrevocable in accordance with the provisions of Section 7-107-203
      of the Colorado Business Corporation Act.

No Solicitation
. Subject to the Shareholder’s fiduciary duties as a director of the Company as
set forth in Section 4.3 of the Merger Agreement and in accordance with
Section 8
below, the Shareholder hereby agrees, in his capacity as a shareholder of the
Company, that neither the Shareholder nor any of his representatives or agents
shall, directly or indirectly, encourage, solicit, participate in or initiate
discussions or negotiations with, or provide any information to, any
corporation, partnership, person or other entity or group (other than Parent,
any of its affiliates or representatives) concerning any Acquisition Proposal.
The Shareholder will immediately cease any existing activities, discussions or
negotiations with any parties conducted heretofore with respect to any
Acquisition Proposal. The Shareholder will promptly advise Parent of any
Acquisition Proposal, any inquiry or indication of interest that could lead to
an Acquisition Proposal or any request for nonpublic information relating to the
Company (including the identity of the Person making or submitting such
Acquisition Proposal, inquiry, indication of interest or request, and the terms
thereof) that is made or submitted by any Person during the Pre-Closing Period.
Mutual Cooperation
. Each party shall promptly consult with the other and provide any necessary
information and material with respect to all filings made by such party with any
Governmental Body in connection with this Agreement and the Merger Agreement and
the transactions contemplated hereby and thereby.
Waiver of Appraisal Rights
. The Shareholder hereby waives any rights of appraisal or rights to dissent
from the Merger that the Shareholder may have.
Proxy Statement/Prospectus and Form S-4
. The Shareholder hereby permits Parent and Merger Sub to publish and disclose
in the Proxy Statement/Prospectus and the Form S-4 (including all documents,
schedules and exhibits filed with the SEC) his identity and ownership of the
Securities and the nature of his commitments, arrangements and understandings
under this Agreement.

Representations and Warranties of the Shareholder
. The Shareholder hereby represents and warrants to Parent and Merger Sub as
follows:
Ownership of Securities
. The Shareholder is the record and Beneficial Owner of the Existing Securities.
On the date hereof, the Existing Securities constitute all of the Securities
owned of record or Beneficially Owned (other than Securities owned by (i) the
Shareholder’s spouse; (ii) a trust for which the Shareholder’s spouse acts as a
trustee; or (iii) a family limited partnership of which the Shareholder is the
general partner) by the Shareholder. The Shareholder has sole voting power and
sole power to issue instructions with respect to the matters set forth in
Sections 2 and 3
, sole power of disposition, sole power to demand appraisal rights and sole
power to agree to all of the matters set forth in this Agreement, in each case
with respect to all of the Existing Securities with no limitations,
qualifications or restrictions on such rights, subject to applicable securities
laws and the terms of this Agreement.
Power; Binding Agreement
. The Shareholder has the power and authority to enter into and perform all of
the Shareholder’s obligations under this Agreement. The execution, delivery and
performance of this Agreement by the Shareholder will not violate any other
agreement to which the Shareholder is a party including, without limitation, any
voting agreement, proxy arrangement, pledge agreement, shareholders agreement or
voting trust. This Agreement has been duly and validly executed and delivered by
the Shareholder and constitutes a valid and binding agreement of the
Shareholder, enforceable against the Shareholder in accordance with the terms
hereof. There is no beneficiary or holder of a voting trust certificate or other
interest of any trust of which the Shareholder is a trustee, or any party to any
other agreement or arrangement, whose consent is required for the execution and
delivery of this Agreement or the consummation by the Shareholder of the
transactions contemplated hereby.
No Conflicts
. Except for filings under the Exchange Act, (i) no filing with, and no permit,
authorization, consent or approval of, any Governmental Body for the execution
and delivery of this Agreement by the Shareholder, the consummation by the
Shareholder of the transactions contemplated hereby and the compliance by the
Shareholder with the provisions hereof and (ii) none of the execution and
delivery of this Agreement by the Shareholder, the consummation by the
Shareholder of the transactions contemplated hereby or compliance by the
Shareholder with any of the provisions hereof shall (A)  result in a violation
or breach of, or constitute (with or without notice or lapse of time or both) a
default (or give rise to any third party right of termination, cancellation,
modification or acceleration) under any of the terms, conditions or provisions
of any note, loan agreement, bond, mortgage, indenture, license, contract,
commitment, arrangement, understanding, agreement or other instrument or
obligation of any kind to which the Shareholder is a party or by which the
Shareholder or any of his properties or assets may be bound, or (B) violate any
order, writ, injunction, decree, judgment, order, statute, rule or regulation
applicable to the Shareholder or any of his properties or assets. Without
limiting the foregoing, neither the Shareholder nor any "immediate family" (as
defined in Rule 16a-1(e) of the Exchange Act) member of the Shareholder sharing
the same household as the Shareholder has acquired Beneficial Ownership of any
shares of Common Stock during the past six months in a transaction that was not
exempt under Section 16(b) of the Exchange Act.
No Liens; Title
. Except as permitted by this Agreement, the Existing Securities and the
certificates representing the Existing Securities are held by the Shareholder,
or by a nominee or custodian for the benefit of the Shareholder, free and clear
of all liens, proxies, voting trusts or agreements, understandings or
arrangements, encumbrances, security interests or other adverse claims, other
than any liens or proxies arising under this Agreement. Upon purchase of the
Securities, Merger Sub will obtain good and marketable title to such Securities,
free and clear of all adverse claims, liens, encumbrances and security
interests.
No Finder’s Fees
. No broker, investment banker, financial advisor or other person is entitled to
any broker’s, finder’s, financial advisor’s or other similar fee or commission
in connection with the transactions contemplated hereby based upon arrangements
made by or on behalf of the Shareholder.
Reliance by Parent
. The Shareholder understands and acknowledges that Parent is entering into, and
causing Merger Sub to enter into, the Merger Agreement in reliance upon the
Shareholder’s execution and delivery of this Agreement.

Representations and Warranties of Parent and Merger Sub
. Each of Parent and Merger Sub hereby represents and warrants to the
Shareholder as follows:
Power; Binding Agreement
. Parent and Merger Sub each has the corporate power and authority to enter into
and perform all of its respective obligations under this Agreement. The
execution, delivery and performance of this Agreement by Parent and Merger Sub
will not violate any other agreement to which Parent or Merger Sub is a party.
This Agreement has been duly and validly executed and delivered by each of
Parent and Merger Sub and constitutes a valid and binding agreement of each of
Parent and Merger Sub, enforceable against each of Parent and Merger Sub in
accordance with the terms hereof. Without limiting the foregoing, the
indemnification of the Shareholder contained in and as set forth in
Section 9
below, is the legal, valid and binding obligation of Parent, enforceable in
accordance with the terms thereof.
No Conflicts
. Except for filings under the Exchange Act (i) no filing with, and no permit,
authorization, consent or approval of, any Governmental Body for the execution
and delivery of this Agreement by Parent or Merger Sub, the consummation by
Parent or Merger Sub of the transactions contemplated hereby and the compliance
by Parent or Merger Sub with the provisions hereof and (ii) none of the
execution and delivery of this Agreement by Parent or Merger Sub, the
consummation by Parent or Merger Sub of the transactions contemplated hereby or
compliance by Parent or Merger Sub with any of the provisions hereof shall (A) 
result in a violation or breach of, or constitute (with or without notice or
lapse of time or both) a default (or give rise to any third party right of
termination, cancellation, modification or acceleration) under any of the terms,
conditions or provisions of any note, loan agreement, bond, mortgage, indenture,
license, contract, commitment, arrangement, understanding, agreement or other
instrument or obligation of any kind to which Parent or Merger Sub is a party or
by which Parent or Merger Sub or any of their respective properties or assets
may be bound, or (B) violate any order, writ, injunction, decree, judgment,
order, statute, rule or regulation applicable to Parent or Merger Sub or any of
their respective properties or assets.

Further Assurances
. From time to time, at the other party’s request and without further
consideration, each party hereto shall execute and deliver such additional
documents and take all such further lawful action as may be necessary or
desirable to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated by this Agreement.
Stop Transfer
. The Shareholder shall not request that the Company register the transfer
(book-entry or otherwise) of any certificate or uncertificated interest
representing any of the Securities, unless such transfer is made in compliance
with this Agreement. In the event of a stock dividend or distribution, or any
change in the Common Stock by reason of any stock dividend, split,
recapitalization, combination, exchange of shares or the like, the term
"Securities" shall refer to and include the Securities as well as all such stock
dividends and distributions and any shares into which or for which any and all
of the Securities may be changed or exchanged.
Shareholder Capacity
. By entering into this Agreement, the Shareholder shall not be deemed to make
any agreement or understanding in this Agreement in his capacity as an officer
or director of the Company. The Shareholder is entering into this Agreement
solely in his individual capacity as the record owner and Beneficial Owner of
the Securities. Nothing in this Agreement shall limit or affect any actions
taken by the Shareholder in his capacity as an officer or director of the
Company, including without limitation, any actions taken in accordance with the
provisions of Section 4.3 of the Merger Agreement, Section 9.1(c)(iii) of the
Merger Agreement, or any other provisions of the Merger Agreement.
Indemnification
.
Parent shall indemnify and hold harmless, to the fullest extent permitted by
law, the Shareholder against any losses, claims, damages, liabilities, costs and
expenses (including attorney’s fees) ("Losses") arising out of any claim,
action, suit or proceeding (a "Claim") (other than any Claim arising out of a
breach of a representation, warranty or covenant by the Shareholder made in this
Agreement) against the Shareholder that is made against the Shareholder as a
result of the transactions contemplated by this Agreement if and only to the
extent that (a) the Shareholder is not indemnified and fully reimbursed by the
Company for all Losses arising out of such Claim or (b) the Shareholder is not
fully reimbursed by the insurance carrier under the Company’s directors’ and
officers’ liability insurance policy for all Losses arising out of such Claim,
and in the event of any such Claim, the Shareholder may retain counsel
satisfactory to the Shareholder after consultation with Parent; provided,
however, that (i) Parent shall have the right to assume the defense thereof and
upon such assumption Parent shall not be liable to the Shareholder for any legal
expenses subsequently incurred by the Shareholder in connection with the defense
thereof, except that if Parent elects not to assume such defense or counsel for
the Shareholder reasonably advises that there are issues that raise conflicts of
interest between Parent and the Shareholder, the Shareholder may retain counsel
satisfactory to the Shareholder after consultation with Parent, and Parent shall
pay the fees and expenses of such counsel for the Shareholder, (ii) Parent shall
in all cases be obligated pursuant to this Section 9 to pay for only one firm or
counsel for the Shareholder, and (iii) Parent shall not be liable for any
settlement effected without its prior written consent (which consent shall not
be unreasonably withheld, conditioned or delayed). If the Shareholder desires to
claim indemnification under this Section 9, upon learning of any such Claim, the
Shareholder shall promptly notify Parent thereof, provided that the failure to
so notify shall not affect the obligations of Parent under this Section 9 except
to the extent such failure to notify materially prejudices Parent.  Parent’s
obligations under this Section 9 shall not expire until 90 days following the
termination of all statutes of limitations that may be construed to be
applicable to the Shareholder in his capacity as a shareholder of the Company;
provided, however, that all rights to indemnification in respect of any Claim
asserted or made within such period shall continue until the final disposition
of such claim. Parent shall advance all fees, costs and other expenses
("Expenses") incurred by Shareholder in connection with any Losses arising out
of any Claim (other than any Claim arising out of a breach of a representation,
warranty or covenant by the Shareholder made in this Agreement) against the
Shareholder that is made against the Shareholder as a result of the transactions
contemplated by this Agreement if and only to the extent that (a) the
Shareholder is not advanced such Expenses in full by the Company or (b) the
Shareholder is not advanced such Expenses in full by the insurance carrier under
the Company’s directors’ and officers’ liability insurance policy. The advances
to be made hereunder shall be paid by the Parent to Shareholder as soon as
practicable but in any event no later than ten Business Days after written
demand by Shareholder therefor to the Parent. Such written demand shall include
documentation describing the fees, costs and expenses incurred by Shareholder.
The Shareholder agrees and acknowledges that the Shareholder will demand from
the Company and the insurance carrier under the Company’s directors’ and
officers’ liability insurance policy (A) indemnification and/or reimbursement
for Losses arising out of any Claim hereunder and (B) advancement of Expenses
incurred by the Shareholder in connection with any Losses arising out of any
Claim hereunder prior to submitting such demands for indemnification,
reimbursement and/or advancement to Parent pursuant to this Section 9.
Termination
. The covenants, agreements and proxy contained herein with respect to the
Securities shall terminate upon the earlier of (a) the Effective Time, (b) the
date the Securities Option expires under
Section 2
with respect to a termination of the Merger Agreement pursuant to Sections 9.1
(b)(i), 9.1(b)(iii), 9.1(c)(iii) or 9.1(d) thereof, (c) the termination of the
Merger Agreement pursuant to Sections 9.1(a), 9.1(b)(ii), 9.1(c)(i) or
9.1(c)(ii) thereof or (d) the date upon which the Merger Agreement is amended
without the consent of the Shareholder in a manner that is adverse to the
shareholders of the Company (other than insignificant changes or amendments or
other than to waive any condition other than the Minimum Condition). Sections 9,
10 and 11 shall survive the termination of this Agreement.
Miscellaneous
.
Entire Agreement
. This Agreement and the Merger Agreement constitute the entire agreement
between the parties with respect to the subject matter hereof and supersede all
other prior agreements and understandings, both written and oral, between the
parties with respect to the subject matter hereof.
Binding Agreement
. This Agreement and the obligations hereunder shall attach to the Securities
and shall be binding upon any person or entity to which legal or Beneficial
Ownership of the Securities shall pass, whether by operation of law or
otherwise, including, without limitation, the Shareholder’s administrators or
successors. Notwithstanding any transfer of Securities, the transferor shall
remain liable for the performance of all obligations of the transferor under
this Agreement.
Assignment
. This Agreement shall not be assigned by operation of law or otherwise without
the prior written consent of the Shareholder or Parent and Merger Sub, as the
case may be, provided that Parent or Merger Sub may assign, in sole discretion,
rights and obligations hereunder to any direct or indirect wholly owned
subsidiary of Parent, but no such assignment shall relieve Parent or Merger Sub
of its obligations hereunder if such assignee does not perform such obligations.
Amendments, Waivers, Etc
. This Agreement may not be amended, changed, supplemented, waived or otherwise
modified or terminated, except upon the execution and delivery of a written
agreement executed by the parties hereto.
Notices
. All notices, consents, waivers and other communications under this Agreement
must be in writing and will be deemed given to a party when (i) delivered to the
appropriate address by hand or by nationally recognized overnight courier
service (costs prepaid), (ii) sent by facsimile or e-mail with confirmation of
transmission by the transmitting equipment or (iii) received or rejected by the
addressee, if sent by certified mail, return receipt requested; in each case to
the following addresses, facsimile numbers or e-mail addresses and marked to the
attention of the individual (by name or title) designated below (or to such
other address, facsimile number, e-mail address or individual as a party may
designate by notice to the other parties):

If to the Shareholder:

John W. Straker, Jr.

4900 Boggs Road

Zanesville, Ohio 43702-0910

Facsimile No.: (740) 452-4505

E-mail Address: jwstrakes@hotmail.com

If to Parent or Merger Sub:

Whiting Petroleum Corporation

1700 Broadway, Suite 2300

Denver, Colorado 80290

Attn: James J. Volker, President and CEO

Facsimile No.: (303) 861-4023

E-mail Address: JimV@whiting.com

With a copy (which will not constitute notice) to:

Welborn Sullivan Meck & Tooley, P.C.

821 – 17th Street, Suite 500

Denver, Colorado 80202

Attn: Kendor P. Jones

Facsimile No.: (303) 832-2366

E-mail Address: kjones@wsmtlaw.com

and Foley & Lardner

777 East Wisconsin Avenue

Milwaukee, Wisconsin 53202

Attn: Benjamin F. Garmer, III

Facsimile No.: (414) 297-4900

E-mail Address: bgarmer@foley.com

Severability
. Whenever possible, each provision or portion of any provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law but if any provision or portion of any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable law or rule in any jurisdiction such invalidity, illegality or
unenforceability will not affect any other provision or portion of any provision
in such jurisdiction, and this Agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision or portion of any provision had never been contained herein.
Specific Performance
. Each of the parties hereto recognizes and acknowledges that a breach by it of
any covenants or agreements contained in this Agreement will cause the other
party to sustain damages for which it would not have an adequate remedy at law
for money damages, and therefore in the event of any such breach the aggrieved
party shall be entitled to the remedy of specific performance of such covenants
and agreements and injunctive and other equitable relief in addition to any
other remedy to which it may be entitled, at law or in equity.
Remedies Cumulative
. All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise of any such right, power or remedy by any party
shall not preclude the simultaneous or later exercise of any other such right,
power or remedy by such party.
No Waiver
. The failure of any party hereto to exercise any right, power or remedy
provided under this Agreement or otherwise available in respect hereof at law or
in equity, or to insist upon compliance by any other party hereto with its
obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof, shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.
No Third Party Beneficiaries
. This Agreement is not intended to be for the benefit of, and shall not be
enforceable by, any person or entity who or which is not a party hereto.
Governing Law
. This Agreement shall be construed in accordance with, and governed in all
respects by, the laws of the State of Colorado (without giving effect to
principles of conflict of law). In addition, any action, hearing, suit or
proceeding arising out of or relating to this Agreement or any transaction
contemplated hereby must be brought in the courts of the State of Colorado, City
and County of Denver, or, if it has or can acquire jurisdiction, in the federal
courts located in the State of Colorado, City and County of Denver. Each of the
parties irrevocably submits to the exclusive jurisdiction of each such court in
any such proceeding and waives any objection it may now or hereafter have to
venue or to convenience of forum. The parties agree that any or all of them may
file a copy of this
Section 11(k)
with any court as written evidence of the knowing, voluntary and bargained
agreement between the parties irrevocably to waive any objections to venue or to
convenience of forum. Process in any proceeding referred to in this Section may
be served on any party anywhere in the world.
Attorneys’ Fees
. If any suit or other proceeding is brought for the enforcement or
interpretation of this Agreement, or because of any alleged dispute, breach,
default or misrepresentation in connection with any of the provisions of this
Agreement, the successful or prevailing party shall be entitled to recover, from
the other party, reasonable attorneys’ fees and other costs incurred in that
suit or proceeding, in addition to any other relief to which such party may be
entitled.
Descriptive Headings
. The descriptive headings used herein are inserted for convenience of reference
only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement.
Counterparts
. This Agreement may be executed in counterparts, each of which shall be deemed
to be an original, but all of which, taken together, shall constitute one and
the same agreement.

 

[Signature Page Follows]

 

IN WITNESS WHEREOF, Parent, Merger Sub and the Shareholder have caused this
Agreement to be duly executed as of the day and year first written above.

 

> > > > > > > > WHITING PETROLEUM CORPORATION
> > > > > 
> > > > > > > > By: /s/ James J. Volker
> > > > > > > > 
> > > > > > > > Name: James J. Volker
> > > > > > > > 
> > > > > > > > Title: President and Chief Executive Officer
> > > > > > > > 
> > > > > > > > WPC EQUITY ACQUISITION CORP.
> > > > > > > > 
> > > > > > > > By: /s/ James J. Volker
> > > > > > > > 
> > > > > > > > Name: James J. Volker
> > > > > > > > 
> > > > > > > > Title: President and Chief Executive Officer
> > > > > > > > 
> > > > > > > >  
> > > > > > > > 
> > > > > > > > By: /s/ John W. Straker, Jr.
> > > > > 
> > > > > > > > John W. Straker, Jr., solely in his individual capacity as a
> > > > > > > > shareholder of Equity Oil Company